Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 24, 2020. 

Amendments
           Applicant's amendments, filed November 24, 2020, is acknowledged. Applicant has cancelled Claims 1-10, and added new claims, Claims 11-23.
	Claims 11-23 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/565,922 filed on October 12, 2017, now abandoned, which is a 371 of PCT/JP2016/062040 filed on April 14, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). While a certified copy of the foreign patent application JP 2015-082768 filed on April 14, 2015 is provided in parent application 15/565,922, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on April 3, 2020, December 15, 2020, February 22, 2021, and December 23, 2021 that have been considered. 
The information disclosure statement filed December 15, 2020 and February 22, 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	Claims 1, 15-16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation "secondary stem cells".  There is insufficient antecedent basis for this limitation in the claim because the claimed method step(i) of Claim 11 yields stem cells and colonies thereof. The claimed step does not recite that it yields ‘secondary stem cells’ or colonies thereof. Thus, it appears some other, presently unrecited step, is required to achieve/provide the secondary stem cells.
Appropriate correction is required.

2. 	Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the step of dedifferentiating megakaryocyte progenitor cells, which were differentiated from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene, to form a stem cell colony. The clause “which were differentiated from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene” renders the claim indefinite because it appears to be exemplary language. It is unclear if the claimed method requires the step of differentiating megakaryotic progenitor cells from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene. 
If such a step is required for the claimed method, then it would be remedial to amend the claim to positively recite said step, e.g. …the method comprises the steps of:
 i) differentiating megakaryotic progenitor cells from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene; 
ii) dedifferentiating the megakaryotic progenitor cells of (i) to form a stem cell colony; and 
iii) isolating from the stem cell colony of (ii) secondary stem cells having….
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 11.

3. 	Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 recite the step of inducing differentiation of the secondary stem cells produced according to claim 11. The clause “produced according to claim 11…” renders the claim indefinite because it appears to be exemplary language. It is unclear if the claimed method requires the thus-isolated secondary stem cells of Claim 11. Furthermore, neither the claims nor the specification disclose that which is “according to” as opposed to what which is objectively not “according to”. Thus, the phrase “according to” is considered an arbitrary and subjective determination. 
If such a step is required for the claimed methods, then it would be remedial to amend the claim to positively recite said step, e.g. …the method comprises the steps of:
 i) inducing differentiation of the secondary stem cells of Claim 11(ii) into differentiation-induced megakaryocyte progenitor cells.
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 21.

4. 	Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recited relative copy number ratios of the polycomb gene and oncogene. 
Either these copy number ratios are an inherent property of (that naturally flow from) the method of Claim 11, or they are not. 
To the extent they are an inherent property (that naturally flows) from the method of the independent claim, then the instant claims fail to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the copy number ratios do not recite any additional active method step(s), but simply states a characterization or conclusion of the results of active method step positively recited in the independent Claim 11, to wit, ‘differentiated from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene’. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a method step of differentiating stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene’ (Claim 11), yet said stem cells do NOT also possess a copy number ratio as recited in Claims 12-14. Rather, the same method step naturally yields a polycomb gene/oncogene content ratio ranging from 7-26 copies/1-6 copies [0085]. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recited relative copy number ratios of the polycomb gene and oncogene. 
Either these copy number ratios are an inherent property of (that naturally flow from) the method of Claim 11, or they are not. 
The claims denote that not all of the method steps of the independent claim are able to achieve the copy number ratios recited in the dependent claim(s). 
To the extent they are not an inherent property (that naturally flows) from the method of the independent claim, then the instant claims are considered indefinite for failing to recite the method step(s) that is/are necessary and sufficient to cause the recited copy number ratios. 
The breadth of the claimed stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene encompasses endogenous genes expressed by the stem cells, as well as introduction of one or more heterologous transgenes. 
The specification fails to disclose stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene, yet said stem cells do NOT also possess a copy number ratio as recited in Claims 12-14. Rather, the same method step naturally yields a polycomb gene/oncogene content ratio ranging from 7-26 copies/1-6 copies [0085]. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Appropriate correction is required. 

6. 	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recite specific oncogene, polycomb gene, and apoptosis suppressing gene species. Such is not considered to further limit the independent Claim 11 because the breadth of the claimed stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene of Claim 11 encompasses endogenous genes expressed by the stem cells. Thus, dependent Claim 17 merely recites gene naturally and inherently present in the genome of the stem cells. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7. 	Claim(s) 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 11 recites a method for producing stem cells having a higher content of a polycomb gene to an oncogene, the method comprising the step of (i) dedifferentiating megakaryocyte progenitor cells, which were differentiated from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene, to form a stem cell colony. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The breadth of the claimed stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene encompasses endogenous genes expressed by the stem cells. However, the specification fails to disclose what agent(s) or method step(s) necessarily and predictably induce the expression of endogenous oncogene(s), polycomb gene(s), and apoptosis suppressing gene(s) in stem cells such that upon performing method step of differentiating said stem cells into megakaryotic progenitor cells followed by the step of dedifferentiating said megakaryocytic progenitor cells to form a stem cell colony, the resulting [secondary?] stem cells necessarily and predictably have a higher content of a polycomb gene to an oncogene, e.g. at or more relative copy number ratios recited in Claims 12-14. 
The prior art is silent to what agent(s) or method step(s) necessarily and predictably induce the expression of endogenous oncogene(s), polycomb gene(s), and apoptosis suppressing gene(s) in stem cells such that upon performing method step of differentiating said stem cells into megakaryotic progenitor cells followed by the step of dedifferentiating said megakaryocytic progenitor cells to form a stem cell colony, the resulting [secondary?] stem cells necessarily and predictably have a higher content of a polycomb gene to an oncogene, e.g. at or more relative copy number ratios recited in Claims 12-14.
The specification fails to make up for the deficiencies in the prior art. 
Rather, the specification only discloses the specific embodiment of introducing a heterologous oncogene transgene, a heterologous polycomb gene transgene, and a heterologous apoptosis suppressing gene transgene into megakaryocyte progenitor cells, thereby making immortalized megakaryocyte progenitor cells ([0010], A1, “introducing…exogenous gene”, A4, “the exogenous gene”; [0076]; [0025], “megakaryocytes may be immortalized in the form of a megakaryocyte cell line”). 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broadly recited methods for producing stem cells having a higher content of a polycomb gene to an oncogene, the method comprising the step of (i) dedifferentiating megakaryocyte progenitor cells, which were differentiated from stem cells that express an oncogene, a polycomb gene, and an apoptosis suppressing gene, to form a stem cell colony, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 11-14, 16-21, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nakamura et al (Expandable Megakaryocyte Cell Lines Enable Clinically Applicable Generation of Platelets from Human Induced Pluripotent Stem Cells. Cell Stem Cell 14(4): 535-548, 2014; available online February 13, 2014; Applicant’s own work, of record in IDS) in view of Chien et al (U.S. 2012/0009158), Eminli et al (Differentiation stage determines potential of hematopoietic cells for reprogramming into induced pluripotent stem cells, Nature Genetics 41(9): 968-976, 2009; of record in parent application 15/565,922), and Lathuiliere et al (Genetic engineering of cell lines using lentiviral vectors to achieve antibody secretion following encapsulated implantation, Biomaterials 35(2): 792-802, January, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to the concept of producing [immortalized] megakaryocyte progenitor cells comprising a heterologous oncogene transgene, a heterologous polycomb transgene, and a heterologous apoptosis suppressing gene transgene, Nakamura et al (Applicant’s own work) is considered relevant prior art for having taught a method of producing immortalized megakaryocyte progenitor cells, the method comprising the step of introducing into a stem cell population comprising hematopoietic progenitor stem cells retroviral vectors encoding an oncogene (Myc), a polycomb gene (BMI1), and an apoptosis suppressing gene (BCL-XL) (Abstract; Figure 1, legend). 
	Nakamura et al taught the step of differentiating the genetically modified hematopoietic progenitor cells into megakaryocyte progenitor cells (pg 3/14, col. 1, “made it possible to obtain immortalized MKCLs (imMKCLs)”; “Induction of expandable MK progenitor cells from human PSCs..”).
	 
With respect to the concept of dedifferentiating megakaryotic progenitor cells to form a stem cell colony, Chien et al is considered relevant prior art for having disclosed a method for producing secondary induced pluripotent stem cells, the method comprising the steps of:
i) differentiating a stem cell along a selected lineage, wherein the stem cell may be an embryonic stem cell, a pluripotent stem cell, or a hematopoietic stem cell [0070]; 
ii) dedifferentiating the differentiation-induced somatic cells; and
iii) isolating stem cells from a colony of the stem cells formed from step (ii) (Abstract, [0042], “Secondary iPS cells were picked on the basis of ES cell-like colony morphology”).
Chien et al disclosed the method increases the efficiency of differentiation and production of high yields of somatic cells of a differentiation cell type fate, as compared to their differentiation from other pluripotent stem cells sources, such as embryonic stem cells (ESCs) or primary induced pluripotent stem cells (iPSCs).
Chien et al disclosed the reprogramming factors are expressed from an inducible expression vector [0014, 25], whereby the differentiation-induced somatic cells are dedifferentiated simply by culturing the cells in the presence of the inducible agent, to wit, doxycycline, because the expression vector comprising the reprogramming factors is incorporated into a chromosome of the stem cell, and the corresponding differentiation-induced somatic cell [0025]. 
Chien et al disclosed the method increases the efficiency of differentiation and production of high yields of somatic cells of a differentiation cell type fate, as compared to their differentiation from other pluripotent stem cells sources, such as embryonic stem cells (ESCs) or primary induced pluripotent stem cells (iPSCs) (Abstract).
Eminli et al is considered relevant prior art for having successfully demonstrated the ability to reprogram megakaryocyte progenitor cells (MEPs) into induced pluripotent stem cells, demonstrating that each progenitor cell type within the myeloid progenitor (MP) population (Figure 4) has a high reprogramming potential (pg 973, col. 1).

With respect to the concept of a higher content of a polycomb gene to an oncogene, Nakamura et al taught the retroviral vector encoded both c-Myc and BMI1 (Supplemental Procedures), and thus do not yield a higher content of a polycomb gene to an oncogene. 
However, Nakamura et al taught the use of a destabilizing domain to control the level of Myc protein expression (pg 1/14, col. 2, “enabled us to control exogenous c-Myc within the appropriate range, leading to successful induction of MKCLs”; Figure 1f). 
	Nakamura et al taught that the effect of BMI1 may be to inhibit/repress MYC-induced upregulation of INK4A/ARF, and the resulting INK4A/ARF-dependent senescence and apoptosis during the initiation of Myc-induced self-replication (pg 3/14, col. 2). 
Nakamura et al taught that excessive levels of Myc induces strong activation of caspase 3 and 7 and apoptotic pathways, despite suppression of INK4A/ARF by ectopic BMI1, resulting in no self-replication; whereas, decreasing Myc expression relative to BMI1 results in self-replication (Figure 7). 
Thus, Nakamura et al taught a relative ratio relationship between BMI1 and Myc, whereby increased levels of BMI1 relative to Myc correlates with increased self-replication, and decreased levels of BMI1 relative to Myc correlates with decreased self-replication and cell death. Nakamura et al successfully demonstrated decreasing the relative ratio of Myc to BMI1 proteins using the destabilizing domain, thereby improving self-replication of iPSC-derived MKCLs (pg 3/14, col. 2). 
Lathuiliere et al is considered relevant prior art for having taught co-transduction of mammalian host cells with lentiviral vectors (Figure 1a), whereby the target cells may be co-transduced at varying multiplicity of infection (MOI) values, e.g. 0.2, 0.4, 0.6, 0.8, 1, 250, 500, 750, 1000, 1250, and 1500 (Figures 1B, 2B), wherein the relative protein expression from each vector correlates with the MOI (Figure 2C), wherein the relative MOI ratio of the first lentiviral vector to the second lentiviral vector may be varied, e.g. 0.5:1, 1:1, 1.5:1, or 2:1 (Figure 2A), and wherein the resulting relative integrated transgene copy number ratio will naturally vary, e.g. from about 1:1.2, 1:1.4, 1:1.8, to about 1:2.4 (Figure 3B, 4B), depending on the clone(s) examined. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, gene expression vectors, stem cell biology, genetics, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Nakamura et al to further comprise the steps of de-differentiating the differentiation-induced megakaryocyte progenitor cells with a reasonable expectation of success because: 
i) Eminli et al successfully demonstrated the ability to reprogram megakaryocyte progenitor cells (MEPs) into induced pluripotent stem cells, demonstrating that each progenitor cell type within the myeloid progenitor (MP) population (Figure 4) has a high reprogramming potential; and 
ii) Chien et al successfully demonstrated the ability to produce secondary induced pluripotent stem cells from a population of somatic cells differentiated from a first stem cell population. 
An artisan would be motivated to modify the method of Nakamura et al to further comprise the steps of de-differentiating the differentiation-induced megakaryocyte progenitor cells because: 
i) Nakamura et al taught that variability exists when maturing megakaryocytes from iPSCs which leads to the release of non-functional platelets, or may show poor functionality, whereby further optimization of MK maturation and efficiency of platelet release will help improve the technology (pg 544, Discussion); and 
ii) Chien et al disclosed that the method increases the efficiency of differentiation and production of high yields of somatic cells of a differentiation cell type fate, as compared to their differentiation from other pluripotent stem cells sources, such as embryonic stem cells (ESCs) or primary induced pluripotent stem cells (iPSCs).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Nakamura et al to comprise the expression of Myc and BMI1 transgenes from different expression vectors to yield cells whose genomes contain a higher content of a heterologous polycomb gene relative to a heterologous oncogene in a method of making megakaryocytes from induced pluripotent stem cells with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) the protein expression level ratio between Myc oncogene and BMI1 polycomb gene may be modulated, thereby producing a higher content of BMI1 protein relative to Myc, whereby increased levels of BMI1 relative to Myc correlates with increased self-replication, and decreased levels of BMI1 relative to Myc correlates with decreased self-replication and cell death (Nakamura et al); 
ii) mammalian host cells can be co-transduced with integrative viral expression vectors, whereby the relative MOI ratio of the first lentiviral vector to the second lentiviral vector may be readily varied, e.g. 0.5:1, 1:1, 1.5:1, or 2:1 (Lathuiliere et al); and
iii) co-transduction of mammalian host cells with lentiviral vectors will result in integrated transgene copy number ratio of the first lentiviral vector to the second lentiviral vector that naturally varies, e.g. from about 1:1.2, 1:1.4, 1:1.8, to about 1:2.4, wherein the relative protein expression from each vector correlates with their transgene copy number (Lathuiliere et al).
The ordinary artisan would have recognized the protein expression level ratio between a Myc oncogene expressed from a first integrated viral vector and a BMI1 polycomb gene expressed from a second integrated viral vector will be naturally modulated per the relative copy numbers of each integrated viral vector, as the copy number generally correlates with protein expression levels. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 12-13, Lathuiliere et al taught wherein the resulting relative integrated transgene copy number ratio will naturally vary, e.g. from about 1:1.2, 1:1.4, 1:1.8, to about 1:2.4 (Figure 3B, 4B), depending on the clone(s) examined. 
Instant specification fails to disclose an element of criticality for the instantly recited range wherein the secondary stem cells comprises as many as 26 copies of the polycomb gene and as few as 1 copy of the oncogene incorporated in their chromosomes (syn. about 26:1, 7:1; 5:1, 4:1, 3:1, 2:1, to about 1:1).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claims 16, 20-21, and 23, Nakamura et al taught a method for hematopoietic progenitor cells from induced pluripotent stem cells (Abstract, “PSC-derived hematopoietic progenitors”) from which the megakaryocytes and platelets were created. 
Nakamura et al taught the step of allowing the iPSC-derived immortalized megakaryocyte progenitor cells to differentiate and release platelets (e.g. pg 5/14, col. 2, “iPSC-derived imMKCLs had changed to exhibit MK polypoloidization and protoplatelet formation”, “induction of efficient yield of…platelets”).
	The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. It would be obvious to produce hematopoietic stem cells from the de-differentiation-induced megakaryocytes per Nakamura et al thus-produced from the secondary iPS stem cell clones as per Chien et al, as well as differentiating megakaryocyte progenitor cells from the secondary stem cells, with a reasonable expectation of success because Chien et al disclosed the method of producing secondary iPS stem cell clones enables the artisan to easily obtain a high yield and/or high-quality, in some instances, patient-specific somatic cells [0016], and the routineer previously practiced the step of producing megakaryocytes differentiated from iPSC-derived hematopoietic stem cell clones (Nakamura et al). Such merely recapitulates the differentiation steps of platelet production from megakaryocytes from megakaryocyte progenitors from hematopoietic progenitors from iPSC cells (Nakamura et al), as applied to the secondary iPS stem cell clones produced per Chien et al.
With respect to Claim 17, Nakamura et al taught wherein the oncogene is selected from MYC family genes, the polycomb gene is a polycomb complex protein BMI-1 (Bmil) gene, and the apoptosis suppressing gene is a B-cell lymphoma-extra large (BCL-XL) gene (entire paper).
With respect to Claim 18, Nakamura et al taught wherein the oncogene, the polycomb gene, or the apoptosis suppressing gene is functionally linked to a drug-responsive promoter (e.g. pg 5/14, col. 2, doxycycline-regulated system). 
Chien et al disclosed wherein the exogenous gene associated with induction of differentiation, to wit, Myc, is functionally linked to a drug-responsive promoter, to wit, doxycycline ([0025], “the inducing drug, doxycycline”). 
Eminli et al taught wherein the exogenous gene associated with induction of differentiation, to wit, Myc, is functionally linked to a drug-responsive promoter, to wit, doxycycline (Figure 1; pg 969, col. 1, Results, “…cMyc under the control of doxycycline-inducible promoters”). 
With respect to Claim 19, Chien et al disclosed wherein the dedifferentiation in step (iii) is carried out by introducing reprogramming factors OCT3/4, SOX2, and KLF4 [0025, 28]. 
Eminli et al taught wherein the dedifferentiation step is carried out by introducing reprogramming factors OCT3/4, SOX2, and KLF4 (Figure 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

9. 	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nakamura et al (Expandable Megakaryocyte Cell Lines Enable Clinically Applicable Generation of Platelets from Human Induced Pluripotent Stem Cells. Cell Stem Cell 14(4): 535-548, 2014; available online February 13, 2014; Applicant’s own work, of record in IDS) in view of Chien et al (U.S. 2012/0009158), Eminli et al (Differentiation stage determines potential of hematopoietic cells for reprogramming into induced pluripotent stem cells, Nature Genetics 41(9): 968-976, 2009; of record in parent application 15/565,922), and Lathuiliere et al (Genetic engineering of cell lines using lentiviral vectors to achieve antibody secretion following encapsulated implantation, Biomaterials 35(2): 792-802, January, 2014), as applied to Claims 11-14, 16-21, and 23 above, and in further view of Yamanaka et al (U.S. 2014/0309131; priority to July 25, 2011).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Nakamura et al, Chien et al, nor Lathuiliere et al teach/disclose the step of selecting secondary stem cells that express a maternally expressed 3 (MEG3) gene.
However, prior to the effective filing of the instantly claimed invention, and with respect to Claim 15, Yamanaka et al is considered relevant prior art for having disclosed selecting iPS stem cell lines expressing MEG3 (syn. Gtl2) [0048] because the MEG3 marker correlates with iPS stem cell lines exhibiting no differentiation resistance [0001], and thus mitigates concerns about tumorigenesis upon grafting for iPS-derived cell populations that include undifferentiated or insufficiently differentiated cells having proliferation potency [0003]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Nakamura et al to further comprise the step of selecting stem cells expressing MEG3 with a reasonable expectation of success because Yamanaka et al disclosed that the MEG3 marker correlates with iPS stem cell lines exhibiting no differentiation resistance, and thus mitigates concerns about tumorigenesis upon grafting for iPS-derived cell populations that include undifferentiated or insufficiently differentiated cells having proliferation potency. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nakamura et al (Expandable Megakaryocyte Cell Lines Enable Clinically Applicable Generation of Platelets from Human Induced Pluripotent Stem Cells. Cell Stem Cell 14(4): 535-548, 2014; available online February 13, 2014; Applicant’s own work, of record in IDS) in view of Chien et al (U.S. 2012/0009158), Eminli et al (Differentiation stage determines potential of hematopoietic cells for reprogramming into induced pluripotent stem cells, Nature Genetics 41(9): 968-976, 2009; of record in parent application 15/565,922), Lathuiliere et al (Genetic engineering of cell lines using lentiviral vectors to achieve antibody secretion following encapsulated implantation, Biomaterials 35(2): 792-802, January, 2014), and Yamanaka et al (U.S. 2014/0309131; priority to July 25, 2011), as applied to Claims 11-21, and 23 above, and in further view of Figueiredo et al (Generation of HLA-deficient platelets from hematopoietic progenitor cells, Transfusion 50: 1690-1701, 2010; of record in parent application 15/565,922). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Nakamura et al taught that the method of making the immortalized megakaryocyte cell lines from iPSC cells may be used to provide a consistent supply of HLA-negative platelets (pg 535, col. 2, iPSC-based technology…HLA-negative…platelets”). 
Neither Nakamura et al, Chien et al, Lathuiliere et al, nor Yamanaka et al teach/disclose the step of making the secondary stem cells deficient in HLA.
However, prior to the effective filing of the instantly claimed invention, and with respect to Claim 22, Figueiredo et al is considered relevant prior art for having taught a method of producing HLA-deficient platelets from hematopoietic progenitor cells (Title).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Nakamura et al to further comprise a step of producing platelets deficient in HLA with a reasonable expectation of success because Figueiredo et al successfully demonstrated the ability of the routineer to produce HLA-deficient platelets from hematopoietic progenitor cells modified to silence the expression of HLA Class I molecules, the artisan being motivated by the art-recognized problem that patients having frequent exposure to allogeneic blood products often develop adverse anti-HLA immune reactions to platelets which may lead to fatal bleeding complications (pg 1690, col. 2, Introduction), and thus it is desirable to have platelet units in which the antigenicity of HLA Class I has been eliminated from the platelet surface, whereupon Figueiredo et al successfully demonstrated that the HLA-deficient platelets derived from hematopoietic progenitor cells are functionally equivalent to blood-derived platelets (pg 1691, col. 1).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Roth et al (Mutant MGMT Lentivirus Co-Transduction with a Marker Lentivirus Efficiently Enriches for Dual-Vector Expressing Cells In Vivo, Mol. Therapy 9(Suppl 1): abstract 914, pg S349, 2004) is considered relevant prior art for having taught co-transduction of mammalian host cells with lentiviral vectors, whereby the two lentiviral vectors were combined at varying ratios for co-transduction. Roth et al taught that the level of expression achieved for each gene was proportional to the amount of the specific virus added. 

Wotherspoon et al (Susceptibility of Cell Populations to Transduction by Retroviral Vectors, J. Virol. 78(10): 5097-5102, 2004) is considered relevant prior art for having taught is considered relevant prior art for having taught co-transduction of mammalian host cells with retroviral vectors, whereby the two retroviral vectors were combined at 9 different ratios varying between 0.3:1 and 24:1 (pg 5098, col. 2, co-transduction of TF-1 cells, PG/LNGFR: PG13/LGFP). Wotherspoon et al taught that transduction with one vector increased the probability of transduction by the second vector (pg 5099, col. 2). 

Zielske et al (Limited Lentiviral Transgene Expression with Increasing Copy Number in an MGMT Selection Model: Lack of Copy Number Selection by Drug Treatment, Mol. Therapy 9(6):923-931, 2004) is considered relevant prior art for having taught is considered relevant prior art for having taught transduction of mammalian host cells with retroviral vectors, whereby integrated vector copy number will naturally vary, e.g. between 1 and 38 (Figure 2; Figure 3), depending on the clone(s) examined, and whereby there is a direct correlation between transgene expression levels and integrated vector copy number (Abstract; Figures 2 and 4).
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts that it is routine in the art to vary relative viral vector ratios at the time of co-transduction, that the resulting integrated transgene copy numbers will naturally vary in cell clones, and there is a direct correlation between transgene expression levels and integrated vector copy number.

Young et al (U.S. 2012/0034192) is considered relevant prior art for having disclosed a method for producing induced pluripotent stem cells by reprogramming somatic cells (Abstract), the method comprising the use of reprogramming factors Oct4, Sox2, Klf4, and Myc [0041, 60], wherein “[O]ne can generate somatic cells that have a subset of the reprogramming factors necessary to achieve reprogramming under control of a first inducible promoter and the remaining factor(s) (e.g., any individual factor) under control of a second inducible promoter. One can then generate iPS cells by inducing expression from both promoters. One can withdraw the inducers, allowing the cells to differentiate, thereby generating “secondary” somatic cells. One can subsequently apply one of the inducers, thereby inducing expression of only a subset of the reprogramming factors.” [0077]. 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of expressing a subset of reprogramming factors from a first (inducible) promoter and the remaining reprogramming factor(s) from a second (inducible) promoter.

Park et al (Reprogramming of human somatic cells to pluripotency with defined factors, Nature 451(7175): 141-146, 2008; available online December 23, 2007; of record in parent application 15/565,922) is considered relevant prior art for having taught a method for producing induced pluripotent stem cells comprising the use of a first vector encoding Oct4, Sox2, and Klf4 under the control of a first promoter, and a second vector encoding Myc under the control of a second promoter (pg 142, col. 1, Reprogramming…, “a cocktail of retroviral supernatants…”; online methods, see pgs 13-14 of provided document, “Retroviral production and human iPS cell induction”). 

Yu et al (Human Induced Pluripotent Stem Cells Free of Vector and Transgene Sequences, Science 324: 797-801, 2009; of record in parent application 15/565,922) is considered relevant prior art for having taught a method for producing induced pluripotent stem cells comprising the use of a first vector encoding Oct4, Sox2, and Klf4 under the control of a first promoter, and a second vector encoding Myc under the control of a second promoter, wherein the first and second promoters are different (Figure 1A). 

Thomson et al (U.S. 2010/0184227) is considered relevant prior art for having disclosed methods for producing induced pluripotent stem cells comprising the use of a first vector encoding Oct4, Sox2, and Klf4 under the control of a first promoter, and a second vector encoding Myc under the control of a second promoter, wherein the first and second promoters are different
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art recognized and practiced the scientific and technical concepts of expressing a Myc transgene from a first vector separately from expressing Oct4, Sox2, and Klf4 transgenes from a second vector in methods of de-differentiating somatic cells to produce induced pluripotent stem cells. 

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633